DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/21 has been entered.
Receipt of amendment and Response dated 9/27/21 is acknowledged.
Claim 8 has been canceled. 
Claims 1-7 and 9-28 are pending in the present instant application.
In response to the amendment, all of the previous rejections of record are replaced with the following new rejections:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3, 5-7, 9-11, 13-15, 17-19, 21-23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0144141 to Hu et al (Hu) in view of  US 2017/0216177 to Thrower and US 2012/0204894 to Odoms.
2.35% of olive oil, 1.35% cottonseed oil, 6% polyoxyethylene (2) stearyl ether, 6% cetyl alcohol, 0.5% xanthan gum, 1% vitamin E acetate and lactic acid (meets instant claims 14 and 18). The amounts of water, propylene glycol, cocoa butter, oils, xanthan gum, cetyl alcohol, and propylene glycol of example 3 meet instant claimed components and their amounts, in particular claims 1-3, 5-7, 9-11, 13-15, 17-19, 22-23, 25-27, except for the amount of oils.
Instant claims require at least 4% at least one oil and at least 2% of at least one butter and the ratio of butter to oil is about 2:5 to 7:10.
The combination of olive oil and cotton seed oil in Example 3 formulation, taught by Hu, results in an amount 2.35% + 1.35% =3.75%, whereas instant claims recite at least 4% oils.
However, Hu also teaches other embodiments that are within the scope of their invention i.e., treatment formulations 1 and 3-5 (col. 17-18), each of which teach 2.35% cocoa butter, 2.35% of olive oil, 2.35% cottonseed oil. The said compositions also include water in amounts above 50%.
Odoms teaches hair or scalp treating composition to encourage hair growth, well-conditioned hair and control of dandruff (abstract, 0011-0013). Odoms teaches that the composition comprises shea butter, extra virgin coconut oil, extra virgin olive oil, jojoba oil, brahmi oil and amla oil, castor oil, sweet almond oil, argan oil, sesame oil, vitamin E, vegetable glycerin, peppermint, rosemary, tea tree and lavender oil [abstract, 0002]. 
Further, Odoms teaches shea butter teaches stimulation of skin natural renewal processes and replenish lost oils to the scalp ad hair, so to leave hair healthy and shiny. It is taught shea butter soothes dryness, repairs breakage and mends split ends. It is taught that shea butter is absorbed quickly without causing an oil or dandruff buildup; helps dry scalp, eczema, dermatitis [0018]. It is taught that coconut oil is light and penetrating oil, which is non-greasy and hydrates scalp to produce shiny hair [0019]. Similarly, Odoms teaches the advantages of each of the oils such as olive oil, jojoba oil in providing skin moisturization (0020-0024, 0033].
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the formulations of example 3 of Hu with the amounts of oils taught in treatment formulations 1 and 3-5 (each of which include 2.35% cocoa butter, 2.35% of olive oil, 2.35% cottonseed oil) and arrive at the instant claimed amounts of oils and butter (as well as the ratios claimed). One of an ordinary skill in the art would be motivated to do so because Hu teaches that the above treatment formulations provide accelerated onset of anagen phase of hair growth. Further, Odoms suggest that shea butter and various oils provide skin moisturization, stimulate skin natural renewal processes, treat dryness and prove beneficial in treating skin conditions such as dermatitis [0018]. Additionally, Thrower teaches hair growth treatment and growth stimulant composition comprising minoxidil and a stem cell activating hair growth/regrowth promoter in a non-irritating vehicle/carrier (abstract), and applying the composition topically [0037]. Thrower 

While Hu does not teach the method of claim 21 i.e., a method of treating or hydrating skin, improving or maintaining the hydration of skin, texture of the skin and barrier function, Hu teaches the same composition as that of instant, wherein oil, butter are known for skin moisturizing properties, as shown by Thrower and Odoms. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ the hair growth composition of Hu for not only hair growth with active agents such as minoxidil, but also employ the composition for skin moisturization, which meet the instant claimed method, because Thrower and Odoms teach butter and oils as moisturizing agents. One of an ordinary skill in the art would have expected to provide and improve skin hydration and thus reduce irritation caused by hair growth agents such as minoxidil.
 While Hu, Thrower and Odoms do not explicitly state a transformative texture, Hu suggests 2.35% cocoa butter, 2.35% of olive oil, 2.35% cottonseed oil, the combination of which falls within the claimed amounts, and Odoms as well as Thrower  ordinary skill in the art would have expected the composition of Hu modified by Thrower and Odoms to provide a transformative texture as claimed.  

4.	Claims 4, 12, 16, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0144141 to Hu et al (Hu) US 2017/0216177 to Thrower and US 2012/0204894 to Odoms as applied to claims  1-3, 5-7, 9-11, 13-15, 17-19, 21-23, 25-28 above, in view of KR 20040076400 A (LG Household – full translation) and further in view of US 7288263 to Boxrud.
	Hu, Thrower and Odoms, discussed above, fail to teach the instant claimed caprylic/capric triglyceride of claims 4, 12, 16, 20 and 24.
	LG Household (Abstract and [2]) teaches a hair care composition containing minoxidil and surfactant composite particles and a preparation method thereof are provided to improve phase stability, remaining of minoxidil in skin and hair growing effect. The hair care composition comprises the steps of: mixing 5 to 35 wt.% of minoxidil 0.5 to 35 wt.% of surfactant, 0.1 to 10 wt.% of moisturizer and water (Abstract). LG Household teaches surfactants for stabilization of minoxidil particles [19], and teaches [27] and a humectant to supply moisture to minoxidil to supply moisture to minoxidil and improve hair efficacy [29 & 56]. Humectants include glycerin, propylene glycol, caprylic, caprylic triglyceride [29]. LG Household teaches several fatty acids and vegetable oils for hair supplement [34]. LG Household teaches that the hair care compositions can be in different forms i.e., cream, emulsifier, emulsion etc [35]. [39] of LG Household teaches that the moisturizer used together with minoxidil 
	In this regard, the teachings of Boxrud have been relied upon to show the equivalence of caprylic/capric triglycerides and oils such as aloe vera, castor oil, almond oil, cocoa butter, shea butter etc (col. 7, l 33-43). Boxrud teaches a cosmetically acceptable product for application to human skin (abstract). Even though Boxrud teaches treating the skin for treating dark circles under the eyes, without causing irritation (col.3, l 53-62), the rejection has been relied upon to show the equivalence of caprylic/capric triglycerides and oils such as aloe vera, castor oil, almond oil, cocoa butter, shea butter. Hence, one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose caprylic/capric triglycerides as a suitable oil alternative in the composition of Hu, with an expectation to provide the desired moisturization effect and cause less irritation (suggested by both Boxrud and also LG Household).
 
5.	Claims 1-7, 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 7150876 to Chaudhuri et al in view of US 2011/0144141 to Hu et al (Hu), US 2017/0216177 to Thrower and US 2012/0204894 to Odoms.
Chaudhuri teaches personal care compositions and methods of stabilizing the compositions (abstract, col.1, l 10-18). Chaudhuri describes formulation of example 6, which includes an aqueous phase comprising 63.75% water, 5% glycerin, 0.05% disodium EDTA, 0.25% xanthan gum, an oil phase comprising 4% shea butter, 5% capric/caprylic triglycerides, 0.5% dimethicone. Dimethicone, in addition to capric/caprylic triglycerides, meets instant oil according to the attached Chemical Handbook (4 pages). Instant claim 1 allows for a combination of oils such as dimethicone and capric/caprylic triglycerides of Chaudhuri because instant claim 1 states “at least one oil”. The combination of 0.5% dimethicone + 5% capric/caprylic triglycerides (5.5%) and 4% shea butter results in a ratio of 0.72. Example 6 teaches 63.75% water that is within the claimed range, 5% glycerin, and non-ionic surfactants such glyceryl stearate, PEG-100 stearate and stearic acid, the amounts of which meet instant claimed non-ionic surfactants of claims 1, 7, 15, 22, 25 and 28. Further, Chaudhuri teaches oils in the said example that meets instant claims 9, 15, 22 and 24. The oil phase further comprises glyceryl stearate, stearic acid, which meet the instant non-ionic surfactant, and further meets the instant claimed amounts of non-ionic surfactant (claim 7, 15, 22 and 25). Example 6 composition includes a combination of non-ionic surfactants (glyceryl stearate, PEG-100 stearate, glyceryl stearate, stearic acid , sorbitan stearate, all of which are recited in the instant claims 2 and 25, and the amounts of the surfactants recited in example 6 of Chaudhuri meet the amounts of 
Chaudhuri fails to teach the claimed ratio of butter to oils and instead the combination of 0.5% dimethicone + 5% capric/caprylic triglycerides (5.5%) and 4% shea butter results in a ratio of 0.72. Instant claims require a ratio of 2:5 to 7:10.
In this regard, the teachings of Hu, Thrower and Odoms, discussed above, have been incorporated herewith. Hu teaches formulations 1 and 3-5 (each of which include 2.35% cocoa butter, 2.35% of olive oil, 2.35% cottonseed oil), which meet the instant claimed amounts of butter and oil. Further Odoms, suggests a combination of butter and oils for providing moisturization and smoothness to skin and hair (as discussed in the previous sections above).
Hence, one of an ordinary skill in the art before the effective filing date of the instant invention was made to prepare the skin care composition of Chaudhuri (for instance, example 6) and further modify the formulations with the amounts of oils and butter taught by Hu (treatment formulations 1 and 3-5 of Hu, each of which include 2.35% cocoa butter, 2.35% of olive oil, 2.35% cottonseed oil) and arrive at the instant claimed amounts of oils and butter (as well as the ratios claimed). One of an ordinary skill in the art would be motivated to do so because Hu teaches that the above treatment formulations provide accelerated onset of anagen phase of hair growth. Further, Odoms suggest that shea butter and various oils provide skin moisturization, stimulate skin natural renewal processes, treat dryness and prove beneficial in treating skin conditions such as 
	While Chaudhuri reference does not explicitly state instant claim 21 i.e., a method for treating or hydrating skin, improving or maintaining the hydration of skin, improving or maintaining the texture of the skin, or improving or maintaining the skin barrier function by applying the composition of claim 1 to skin, Chaudhuri teaches the composition of Example 6 as a lotion, which is employed for treating skin. Instant claim 21 only requires method for treating skin as an alternative for hydrating skin, improving or maintaining the hydration of skin, improving or maintaining the texture of the skin, or improving or maintaining the skin barrier function. In this regard, Hu teaches the same composition as that of instant, wherein oil, butter are known for skin moisturizing properties, as shown by Thrower and Odoms. Therefore, one of an ordinary skill in the art would have expected that the composition of Chaudhuri, modified with Hu, Thrower .
 

	

Response to Arguments
	Applicant's arguments filed 9/27/21 have been fully considered. 
In response to the amendment, the following rejections are withdrawn:
Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5-7, 11, 13-15, 17-19, 22-23 and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0144141 to Hu et al (Hu).

Applicants argue that US 2011/0144141 to Hu et al (Hu) does not teach the claimed amounts of oils in example 3 formulation of Hu and that Patent Office misread the composition because the above example only teaches 2.35% olive oil and 1.35% 
With respect to Chaudhuri references, it is argued that instant claims have been amended to delete “about” with respect to the ratio of butter:oil. In response to the amendment, the present rejection relies on the teachings of Chaudhuri and further in view of Hu, Thrower and Odoms. The rejection of claims 1-7 and 9-28 over Chaudhuri in view of Boxrud has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611